UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1588



IN RE:   JAMES E. REID,
                                                                 Debtor.

------------------------

JAMES E. REID,
                                                      Debtor - Appellant,

           versus

KNARF INVESTMENTS,

                                                  Creditor - Appellee,
           and

ELLEN W. COSBY,

                                                                 Trustee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(1:06-cv-02582-BEL; BK-01-50422)


Submitted:   November 20, 2007             Decided:    November 28, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Reid, Appellant Pro Se. Patricia Ann Borenstein, MILES &
STOCKBRIDGE, P.C., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James   E.   Reid   appeals    the   district     court’s      orders

dismissing his appeals from the bankruptcy court and denying his

motions for reconsideration.       We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.       Reid v. Knarf Investments, Nos. 1:06-cv-

02582-BEL;    BK-01-50422    (D.   Md.     Apr.   5,   2007;   Apr.   17,   2007;

Apr. 30, 2007; May 18, 2007).*             We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




     *
      Reid has filed a motion to incorporate a decision of the
bankruptcy court that was entered after he noted this appeal. We
deny the motion but have forwarded it the district court to be
docketed as a notice of appeal of the September 28, 2007, order
pursuant to Fed. R. App. P. 4(d).

                                    - 2 -